ORDER

PER CURIAM
Appellant Walter Luckett (“Luckett”) appeals from the judgment of the trial court, following a jury trial, convicting Luckett on one count of possession of a controlled substance with the intent to distribute, one count of possession of marijuana, and one count of unlawful use of drug paraphernalia, Luckett was sentenced to a total of seventeen years’ imprisonment. On appeal, Luckett contends the trial court clearly erred in overruling his pretrial motion to suppress evidence — namely, cocaine and marijuana — and his objections to the admission of that evidence at trial because the evidence was obtained in violation of his right to be free from an unreasonable search and seizure. Specifically, Luckett argues that law enforcement did not have the required reasonable suspicion to bé-lieve that Luckett was involved in criminal activity or was armed and presently dangerous in order to justify a pat-down search. Luckett maintains that the marijuana discovered as a result of the pat-down search, as well as the marijuana and cocaine subsequently found in the backseat of the patrol 'car, were inadmissib as, fruits of the poisonous tree
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for ’his order.
*310The judgment of the trial court is affirmed in accordance with Rule 30.25(b).